DETAILED ACTION
Applicant: HOGHOJ, Peter
Assignee: XENOCS SA
Attorney: Nader Abadir (Reg. No.: 52,537)
Filing: Amendment filed 08 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir (Reg. No.: 52,537) on 10 March 2021.  Claims 3-4 depend from canceled claim 2 and claims 5-7 depend from claim 4, and the Examiner inquired about amending the dependency of claims 3-4 to facilitate Allowance of the claims.

The application has been amended as follows: 

(Amended) Claim 3. The X-ray scattering apparatus according to claim 3, wherein in the at least one first measurement configuration the distances of the proximal and the distal X- ray detectors from the sample holder are selected such that the proximal X-ray detector (10) allows measurement of wide angle x-ray scattering (WAXSJ scattering signals and the distal X-ray detector (14) allows measurement of small angle x-ray scattering (SAXSJ scattering signals. 

claim 3, wherein in the at least one second measurement configuration the proximal and the distal X-ray detectors are arranged such as to form a joint X-ray detector.

Status of Claims
Claims 1 and 3-16 are currently pending before the Office.  Claim 2 was previously indicated as allowable, and was incorporated into independent claim 1 and was cancelled.  Claims 1 and 3-16 were amended to make the claims definite.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 was filed after the mailing date of the Non-Final Rejection on 12/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The cited references do not anticipate or render obvious the amended claims.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 08 March 2021, with respect to claim objections & claim rejections have been fully considered and are persuasive in that the suggested amendments were made and the previously indicated allowable subject matter was incorporated into independent claim 1.  The objections of the claims and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art references are: 
Vallenhag et al. – which discloses a combined small-angle (7) and wide-angle (6) x-ray scattering detector.  However, Vallenhag et al. fails to disclose at least one second measurement configuration the distal x-ray detector and the proximal x-ray detector are located approximately equal distances from the sample holder.

    PNG
    media_image1.png
    278
    345
    media_image1.png
    Greyscale

Yokhin et al. (US Pub. 2006/0062351) – which discloses a multi-function x-ray analysis system that senses X-rays scattered from samples (22) with one source (38) and one detector (54) at different source and detector positions.  However, Yokhin et al. fails to disclose a proximal X-ray detector and a distal X-ray detector, it fails to disclose the detectors movable essentially along the propagation direction of the direct X-ray beam, and it fails to disclose wherein the detectors are movable with respect to each other with a first configuration with the distal detector arranged downstream of the proximal detector and a second configuration with the detectors located equal distances from the sample holder.

    PNG
    media_image2.png
    470
    882
    media_image2.png
    Greyscale

Mazor et al. (US Pub. 2015/0369759) – which discloses an X-ray scatterometry system with a proximal X-ray detector (188) and a distal X-ray detector (178) to detect X-rays scattered from a sample (26).  However, Mazor et al. fails to disclose the detectors movable essentially along the propagation direction of the direct X-ray beam, and it fails to disclose wherein the detectors are movable with respect to each other with a first configuration with the distal detector arranged downstream of the proximal detector and a second configuration with the detectors located equal distances from the sample holder.

    PNG
    media_image3.png
    805
    535
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for an X-ray scattering apparatus including a sample holder, an X-ray beam delivery system arranged upstream from the sample holder, a proximal X-ray detector and a distal X-ray detector arranged downstream of the sample holder, wherein the proximal and distal X-ray detectors are movable along the propagation direction of the direct X-ray beam, and wherein the detectors are movable with respect to each other with a first configuration with the distal detector arranged downstream of the proximal detector and a second configuration with the detectors located equal distances from the sample holder, in combination with the other claimed elements.  Claims 3-16 are allowable based on dependency.

    PNG
    media_image4.png
    283
    456
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    294
    442
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884